Citation Nr: 0635607	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left shoulder 
disability as being secondary to residuals of right rotator 
cuff injury.

2.  Entitlement to service connection for a left shoulder 
disability on a direct basis and as being secondary to 
residuals of right rotator cuff injury.

3.  Entitlement to an increased evaluation for residuals of 
right rotator cuff injury, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO).

In a September 2006 "Appellant's Brief," the veteran's 
representative stated that the veteran had asked for a 
hearing before a Decision Review Officer and had not been 
provided with a hearing.  The record reflects that a hearing 
was scheduled for May 2004.  The veteran appeared for the 
hearing and declined to have a formal hearing in favor of an 
informal conference.  This was documented in a Decision 
Review Officer Conference Report.  Thus, the Board finds that 
the veteran has been provided with the Decision Review 
Officer hearing he requested. 


FINDINGS OF FACT

1.  Service connection for a left shoulder disability was 
denied by the RO in a November 2000 decision.  It was 
determined that there was no nexus between the left shoulder 
disability and service.  The veteran submitted a notice of 
disagreement, wherein he raised a claim for secondary service 
connection.  In a December 2001 statement of the case, the RO 
also denied service connection for a left shoulder disability 
as being secondary to the service-connected right shoulder 
disability.  There, it was determined that there was no nexus 
between the left shoulder disability and the service-
connected right shoulder disability.  The veteran did not 
perfect an appeal for either determination.

2.  Evidence has been associated with the claims file which, 
if accepted as true, provides evidence of a nexus between the 
current left shoulder disability and service and the service-
connected right shoulder disability; when considered with 
previous evidence of record, the new evidence relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding 
that the current left shoulder disability either had its 
onset in service or is due to or made worse by the service-
connected residuals of right rotator cuff injury.

4.  Residuals of right rotator cuff injury are manifested by 
severe limitation of motion of the minor arm.


CONCLUSIONS OF LAW

1.  The November 2000 rating decision, which denied service 
connection for a left shoulder disability, is final, and the 
evidence received since that rating decision is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).

2.  A left shoulder disability was not incurred in or 
aggravated by service and is not proximately due to, the 
result of, or aggravated by residuals of right rotator cuff 
injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of right rotator cuff injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)) imposes obligations on 
VA in terms of its duty to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established new 
requirements regarding the VCAA notice and reopening claims.  
The veteran's claim regarding his left shoulder disability is 
a previously-denied claim, and thus the holding in this case 
would apply to this claim.  The Court held that the VCAA 
notice must include the bases for the denial in the prior 
decision and describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  Therefore, the question of what 
constitutes new and material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

VA advised the veteran of the essential elements of the VCAA 
in a March 2003 letter, which was issued before initial 
consideration of the claims on appeal.  The veteran was 
informed of the types of evidence needed in a claim involving 
new and material evidence and a claim for increase.  For the 
new-and-material claim, the RO specifically told the veteran 
that he would need to submit evidence of a nexus between the 
current left shoulder disability and service or a service-
connected disability.  For the increased-rating claim, the RO 
told the veteran he should submit evidence that his 
disability had increased in severity.  He was told that VA 
needed the name, address, and approximate time frame of 
treatment he had received for his disabilities.  It stated 
that if the records were private medical records, he would 
need to complete the enclosed VA Form 21-4142, Authorization 
and Consent to Release Information to VA, and that it would 
request those records for him.  VA also told him that if he 
had been treated at a VA facility, he could furnish the date 
and location of the treatment, and VA would obtain that 
evidence.  Finally, VA indicated that the veteran could 
submit any evidence, either medical or lay, that he wanted VA 
to consider.  The March 2003 letter therefore provided notice 
of all four elements that were discussed above.  

The Board has determined that the veteran has submitted 
evidence to reopen his claim for service connection for a 
left shoulder disability.  The RO made the same determination 
and reopened his claim in the June 2004 supplemental 
statement of the case and considered it on the merits.  Thus, 
the Board may proceed to the merits of the claim without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the present appeal, the veteran has not been notified of all 
five elements of a service connection claim; however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard, 4 Vet. App. 
384.  Specifically, because the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA has obtained VA medical records identified by the veteran, 
and it has provided the veteran with examinations in 
connection with his claims.  The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  New & Material Evidence

Service connection for a left shoulder disability was denied 
in a November 2000 rating decision.  The veteran submitted a 
notice of disagreement, wherein he alternatively asserted 
that his left shoulder disability was the result of his 
service-connected right shoulder disability.  In a December 
2001 statement of the case, the RO denied service connection 
for a left shoulder disability on a direct basis and as 
secondary to the service-connected right shoulder disability.  
The veteran did not perfect an appeal, and the November 2000 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2006).

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the 
regulation, it states if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
left shoulder disability.  The claim had been denied because 
the RO determined the veteran had not brought forth evidence 
of a nexus between the current left shoulder disability and 
service, to include a service-connected disability.  That was 
the specified basis for the November 2000 denial.  Since the 
2000 rating decision, evidence has been received that shows a 
possible nexus between the current left shoulder disability 
and service and the service-connected right shoulder 
disability.  Specifically, in a December 2002 VA outpatient 
treatment report, the examiner stated the veteran reported he 
injured his left shoulder while in Vietnam and that "this 
may have occurred as a result of his favoring his right 
shoulder which had been more seriously injured."  He 
concluded, "I feel that the left shoulder problem that he is 
having now may be related to that, and may be indirectly a 
result of the right shoulder injury."  This relates to an 
unestablished fact necessary to substantiate the claim, and 
the claim is reopened and will be considered on the merits.  
See 38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Additionally, service connection may also be established on a 
secondary basis.  The provisions of Section 3.310(a) of Title 
38, Code of Federal Regulations read, in pertinent part, as 
follows:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a left shoulder disability on 
either a direct basis or as secondary to the service-
connected residuals of right rotator cuff injury.  As to the 
direct basis, the service medical records show no injury to 
the left shoulder.  While the veteran is competent to state 
that he injured his left shoulder in service, the Board finds 
that the preponderance of the evidence is against a finding 
that such an inservice injury occurred.  Initially, it must 
be noted that the veteran has changed the focus of his 
argument away from assertions that he sustained a left 
shoulder injury in service.  It appears the crux of his 
argument is that the left shoulder disability developed due 
to the fact that he cannot use his right shoulder.  
Nevertheless, he has made an allegation that he sustained an 
injury to the left shoulder in service, so the Board must 
address direct service connection.

The October 1971 separation examination shows that clinical 
evaluation of the upper extremities was normal.  The examiner 
noted the veteran's left forearm had no functional 
abnormality (the veteran had reported fracturing his forearm 
when he was 9 years old).  In the report of medical history 
completed by the veteran at that time, he denied a history of 
painful or "trick" shoulder.  This is evidence against the 
veteran having sustained an injury in service, as he had an 
opportunity to report an injury at that time.  The first time 
the veteran stated he sustained an injury in service to the 
left shoulder was in a December 2002 VA treatment record.  
The veteran started filing claims for service connection for 
the right shoulder in 1972-within one year following his 
discharge from service.  The fact that he did not mention 
having sustained an injury to his left shoulder for 30 years 
while at the same time seeking service connection for the 
right shoulder and multiple other disabilities adds to the 
evidence against a finding that he sustained an injury to the 
left shoulder in service.  In fact, the first time it is 
shown that the veteran complained of left shoulder pain 
(1999), he denied any past history of an injury to the left 
shoulder.  He also stated that his pain had begun seven 
months prior.  At a November 2001 VA examination, the veteran 
again stated that he did not remember any specific trauma to 
his left shoulder (but did recall an in-service injury to his 
right shoulder).

Thus, with the first objective evidence of a left shoulder 
disability in 1999-decades after the veteran's service, it 
is not likely that he sustained a left shoulder injury during 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  The Board has 
accorded the October 1971 report of medical history the most 
probative value, as he made such statement contemporaneously 
with service.  It also has accorded the 1999 statements of 
not recalling any prior injury to the left shoulder more 
probative value, as he made such statements prior to having 
filed a claim for service connection for a left shoulder 
disability and he made those statements in connection with 
medical treatment, and such statements are of heightened 
probative value.  For these reasons, the Board finds that 
allegations of an in-service injury to the left shoulder lack 
credibility.  

In a November 2001 VA examination report, the examiner stated 
that in his professional opinion, "with a reasonable degree 
of certainty," it was less likely than not that the 
veteran's military activities contributed to his left 
shoulder condition, as the veteran's symptoms were of 
osteoarthritis of more recent origin of the last three to 
four years only.  He added that the veteran's symptoms were 
insidious in nature and that the veteran had denied any 
history of trauma to his left shoulder.  Here, a medical 
professional has made a specific determination that the 
current left shoulder disability is not related to an injury 
in service.  The Board finds this to be strong medical 
evidence against the veteran's claim for direct service 
connection for a left shoulder disability. 

In a December 2002 VA outpatient treatment report, the 
examiner stated the veteran reported he injured his left 
shoulder while in Vietnam and that "this may have occurred 
as a result of his favoring his right shoulder which had been 
more seriously injured."  He concluded, "I feel that the 
left shoulder problem that he is having now may be related to 
that, and may be indirectly a result of the right shoulder 
injury."  In a March 2003 VA outpatient treatment report, 
the same examiner noted that the veteran had asked him 
whether the use of his words of "may be" in the December 
2002 report was the same as saying "possibly."  The 
examiner stated he felt the words were interchangeable.  

The Board finds the December 2002 and March 2003 opinions by 
the VA examiner to be of reduced probative value.  First, 
that examiner based his opinions on history of inservice 
injury provided by the veteran, which the Board has 
determined is not credible.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).  Second, his statement that the left shoulder problem 
"may be" related to the injury in service is too 
speculative to be a nexus to service.  See Obert v. Brown, 5 
Vet. App. 30 (1993) (The Court found that a statement made by 
a private physician that the veteran may have been showing 
symptoms of multiple sclerosis for many years prior to the 
diagnosis was "too speculative"); see also Beausoleil v. 
Brown, 8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Thus, the December 2002 
and March 2003 opinions of a possible relationship between 
the current left shoulder problems and service, based only on 
an unsupported history provided by the veteran, cannot 
constitute competent medical evidence to refute the November 
2001 medical opinion against such connection, which is based 
on sound medical rationale.

As to the claim for service connection on a secondary basis, 
there are two medical opinions addressing whether there is a 
relationship between the left shoulder disability and the 
service-connected right shoulder disability.  In the November 
2001 examination report, the examiner stated that it was his 
professional opinion, "with a reasonable degree of 
certainty," that it was less likely than not that the left 
shoulder condition was related to the right shoulder 
condition in an etiopathogenic way.  In the December 2002 VA 
outpatient treatment report, the examiner stated he felt the 
left shoulder problem the veteran was now having "may be 
indirectly a result of the right shoulder injury."  The 
Board finds that the November 2001 medical opinion outweighs 
the December 2002 opinion.  In the November 2001 opinion, the 
examiner noted that his opinion was made with a "reasonable 
degree of certainty."  As addressed above, the opinion in 
the December 2002 treatment record is speculative at best, 
whether applying the words "may be" or "possible" and 
would be insufficient to warrant the granting of service 
connection even without the November 2001 medical opinion.  
See Obert, 5 Vet. App. 30; see also Beausoleil, 8 Vet. App. 
459; Stegman v. Derwinski, 3 Vet. App. at 230.  Thus, the 
preponderance of the evidence is against a finding that the 
left shoulder disability is secondary to the service-
connected right shoulder disability.  Further, there is no 
competent evidence of record showing that the service-
connected right rotator disorder has aggravated the left 
shoulder disability.

Although the veteran has alleged that he developed a left 
shoulder disability due to an in-service injury and/or his 
service-connected right shoulder disability, he is not 
competent to state the etiology of his left shoulder 
disability, as that requires a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for a left shoulder disability 
on a direct basis and as secondary to the service-connected 
residuals of right rotator cuff injury, to include as being 
aggravated by the service-connected disability, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

IV.  Increased Rating

The veteran asserts that his service-connected right (minor) 
shoulder disability warrants a rating in excess of 30 
percent.  He states that he can hardly use his right upper 
extremity and that it is useless except for activities of 
daily living.

As a matter of history, the Board notes that service medical 
records document that the veteran's major hand is his left.  
The RO granted service connection with a noncompensable 
rating for the veteran's right shoulder disorder in 1997.  
Through subsequent rating actions, the disability was 
reclassified as residuals of right rotator cuff injury, and, 
evaluated as 30 percent disabling.  The 30 percent evaluation 
remains in effect today.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The normal range of motion for shoulder flexion is from 
0 degrees to 180 degrees.  38 C.F.R. § 4.71, Plate II (2006).  
Normal range of motion for shoulder abduction is from 
0 degrees to 180 degrees.  Id.  Normal external and internal 
rotations of the shoulder are both from 0 degrees to 
90 degrees.  Id.  The veteran is left-hand dominant, thus, 
the right upper extremity is his "minor" extremity.

Disability manifested by limitation of motion of the shoulder 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Under the provisions of this code, limitation of motion of 
the (minor) arm to no higher than shoulder level warrants a 
20 percent evaluation.  When such motion is possible only to 
midway between the side and shoulder level, a 20 percent 
evaluation is also for application.  The maximum evaluation, 
30 percent, is warranted when limitation of motion of the 
minor arm is to no more than 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for residuals of right 
rotator cuff injury.  Under Diagnostic Code 5201, shoulder 
disability is evaluated based upon limitation of motion of 
the arm in relation to the shoulder or side of body.  In 
November 2002, the veteran's abduction was to 60 degrees from 
his side.  In March 2003, abduction was to 40 degrees with 
pain.  In March 2004, abduction was to 10 degrees.  Finally, 
in June 2004, abduction was to 20 degrees.  Abduction of the 
shoulder (on the minor side) limited to 20 degrees from the 
side warrants a 30 percent rating, which the veteran now 
receives.  A 30 percent is the maximum evaluation he can 
obtain for limitation of motion of the minor arm under 
Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The Board notes that while two other Diagnostic Codes used in 
rating shoulder disabilities provide for the possibility of 
receiving evaluations in excess of 30 percent for disability 
involving the minor arm, the veteran's disability would not 
be appropriately rated under either of them, even by analogy.  
The veteran does not have ankylosis of scapulohumeral 
articulation, and thus Diagnostic Code 5200 would not be 
applicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  He 
also does not have an impairment of the humerus so as to 
warrant consideration under Diagnostic Code 5202.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  No other Diagnostic 
Codes for evaluating shoulder disabilities provide for 
ratings in excess of 30 percent for disability to the minor 
side.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5201, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

The Board has taken the veteran's complaints of severe pain 
into account in determining whether an increased rating is 
warranted.  Taking into account the veteran's contentions and 
the medical findings of record, an evaluation in excess of 
30 percent for residuals of right rotator cuff injury is not 
warranted.  The preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

The Board does not find that consideration of extraschedular 
ratings under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  The RO has addressed this issue.  The Schedule for 
Rating Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 reads, in part, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Here, the veteran has not been hospitalized 
for the service-connected right shoulder disability.  While 
he has claimed that the right shoulder caused marked 
interference with his employment when he was working, the 
record does not support such a finding. The Board notes that 
the veteran was granted VA pension benefits in April 2001, 
mostly due to emphysema.   

Here, the Board finds that the disability due to the 
veteran's right shoulder disorder warrants a 30 percent 
evaluation, and no more.  The residuals of his right rotator 
cuff injury are clearly contemplated in the Rating Schedule, 
and the veteran's service-connected disability is not so 
exceptional or unusual such as to preclude the use of the 
regular rating criteria.  




ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left shoulder 
disability as being secondary to residuals of right rotator 
cuff injury is reopened.  To this extent, the claim is 
granted.

Service connection for a left shoulder disability on a direct 
basis and as secondary to residuals of right rotator cuff 
injury is denied.

An evaluation in excess of 30 percent for residuals of right 
rotator cuff injury is denied.


_______________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


